Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/09/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 11-12 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohkawa et al. (U.S. 2012/0175953 A1) in view of Carralero et al. (U.S. 2016/0241058 A1).

Regarding claim 1, Ohkawa et al. disclose a method of diagnosing an internal short circuit of a battery pack (see Fig. 5 & pars. 0054-0057), based on a state of charge (SOC) variation amount via state detection circuit 128 in Fig. 2 [see par. 0105] the method comprising: checking an SOC variation amount of the battery pack when the battery pack is in a first state via first predetermine threshold value (see Fig 5, pars. 0079, 0123 & 0127, wherein a first state via the only the shift circuit 1 is in the 1 state while the other shift circuits 2 through 10 are in the zero state, and the output STG2 of the decoder 259 is the stage signal STGCa1 ); checking a balancing via balance switch 129 amount of the battery pack when the battery pack GB1 is in a second state [see pars. 0105, 0124, 0127 & 0132]; and determining whether the battery pack has an internal short circuit based on the checked SOC variation amount [see pars. 84, 0105 & 0115, wherein short circuit based on resistors RA-RC or R1-R4 of Figs. 2-3 internal to the further integrated circuits connected in series on the communication path] and the checked balancing amount via balancing switch 129 [see par. 0105 & 0109, wherein the states of charge of the cells and the terminal voltages of those cells, accordingly it is possible to bring the states of charge of the cells to the same level by controlling the opening and closing of the balancing switches 129 so as to bring the terminal voltages of the cells to the same level].
Ohkawa et al. fail to disclose the step of balancing amount of each cell of the battery pack.  
In related art, US 2016/0241058 to Carralero et al. disclose a battery system management that can provide short-circuit detection and prevention with an active thermal control and fire prevention systems. The system can predict the true state-of-health of the battery in any type of environment, including stressful environments. An the battery management system can be established by balancing every cell and monitoring each cell as not to exceed the maximum state of charge or discharge [see pars. 0017, 0029 & 0039]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the management system of Ohkawa to be able to control and balancing amount of each cell of the battery pack as taught by Carralero et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to control and configured to check an SOC variation amount of the battery pack when the battery pack is in a first or second state and determine, based on the checked SOC variation amount and the checked balancing amount, whether the battery pack has an internal short circuit [see Carralero’s par. 0029 & 0039].

As to claim 2, Ohkawa et al. disclose wherein the first state corresponds to a rest state of the battery pack [see Fig. 4, par. 0121]. Paragraph [0122] goes on to teach “wake up” and “sleep” commands.

As to claim 5, Ohkawa et al. disclose wherein the second state corresponds to an operation state of the battery pack [see pars. 0121-0122]. See start circuit 254.

As to claim 11, Ohkawa et al. disclose a computer program stored on a non-transitory medium for executing the method of claim 1 using a computer [see par. 0189].

    PNG
    media_image1.png
    645
    963
    media_image1.png
    Greyscale

Regarding claim 12, Ohkawa et al. disclose an apparatus for diagnosing an internal short circuit of a battery pack (see Fig. 5 & pars. 0054-0057), based on a state of charge (SOC) variation amount via state detection circuit 128 in Fig. 2 [see par. 0105] the method comprising: checking an SOC variation amount of the battery pack when the battery pack is in a first state via first predetermine threshold value (see Fig 5, pars. 0079, 0123 & 0127, wherein a first state via the only the shift circuit 1 is in the 1 state while the other shift circuits 2 through 10 are in the zero state, and the output STG2 of the decoder 259 is the stage signal STGCa1 ); checking a balancing via balance switch 129 amount of the battery pack when the battery pack GB1 is in a second state [see pars. 0105, 0124, 0127 & 0132]; and determining whether the battery pack has an internal short circuit based on the checked SOC variation amount [see pars. 84, 0105 & 0115, wherein short circuit based on resistors RA-RC or R1-R4 of Figs. 2-3 internal to the further integrated circuits connected in series on the communication path] and the checked balancing amount via balancing switch 129 whether the battery pack has an internal short circuit [see par. 0105 & 0109, wherein the states of charge of the cells and the terminal voltages of those cells, accordingly it is possible to bring the states of charge of the cells to the same level by controlling the opening and closing of the balancing switches 129 so as to bring the terminal voltages of the cells to the same level].
Ohkawa et al. fail to disclose the step of balancing amount of each cell of the battery pack.  
In related art, US 2016/0241058 to Carralero et al. disclose a battery system management that can provide short-circuit detection and prevention with an active thermal control and fire prevention systems. The system can predict the true state-of-health of the battery in any type of environment, including stressful environments. An adaptive battery management system can include an active closed-loop system to ensure that the battery is used within its safe operating specifications in any environment. The adaptive control of the battery management system can be established by balancing every cell and monitoring each cell as not to exceed the maximum state of charge or discharge [see pars. 0017, 0029 & 0039]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the management system of Ohkawa to be able to control and balancing amount of each cell of the battery pack as taught by Carralero et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order see Carralero’s par. 0029 & 0039].

 As to claim 14, Ohkawa et al. disclose wherein the controller 20 is further configured to determine the SOC variation amount of the battery pack to correspond to a difference between the SOC variation amount of the selected cell through a selection circuit 120 [see pars. 0099, 0110 & 0123] and an average of SOC variation amounts of the one or more cells via through average circuit 264 [see par. 0136].

Allowable Subject Matter
Claims 3-4, 6-10, 13 & 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In terms of claim 3, the prior art of record does not teach alone or in combination of “wherein the checking of the SOC variation amount of the battery pack comprises: selecting one cell from one or more cells in the battery pack, the one cell having a largest SOC variation amount when the battery pack is in the first state; and determining the SOC variation amount of the battery pack to correspond to the SOC variation amount of the selected cell” in combination with all elements of claims 1-2.

In terms of claim 6, the prior art of record does not teach alone or in combination of “wherein the checking of the balancing amount of the battery pack comprises: selecting one cell from at least two cells in the battery pack, the one cell having a smallest balancing amount when the battery pack is in the second state; and determining the balancing amount of the battery pack to correspond to the balancing amount of the selected cell” in combination with all elements of claim 1.

In terms of claim 8, the prior art of record does not teach alone or in combination of “wherein the checking of the balancing amount of the battery pack comprises: selecting one cell from at least two cells in the battery pack, the one cell having a largest balancing amount when the battery pack is in the second state; and determining the balancing amount of the battery pack to correspond to the balancing amount of the selected cell” in combination with all elements of claims 1 & 5.

In terms of claim 9, the prior art of record does not teach alone or in combination of “prior to the determining of whether the battery pack has an internal short circuit, calculating a first time period, which is a sum of all time periods during which the battery pack is in the first state, and a second time period, which is a sum of all time periods during which the battery pack is in the second state” in combination with all elements of claim 1.

In terms of claim 13, the prior art of record does not teach alone or in combination of “wherein the first state corresponds to a rest state of the battery pack, and wherein the controller is further configured to: select one cell from one or more cells in the battery pack, the one cell having a largest SOC variation amount when the battery pack is in the first state; and determine the SOC variation amount of the battery pack to correspond to the SOC variation amount of the selected cell” in combination with all elements of claim 12.

In terms of claim 15, the prior art of record does not teach alone or in combination of “wherein the second state corresponds to an operation state of the battery pack, and wherein the controller is further configured to: select one cell from at least two cells in the battery pack, the one cell having a smallest balancing amount when the battery pack is in the second state; and determine the balancing amount of the battery pack to correspond to the balancing amount of the selected cell” in combination with all elements of claim 12.

In terms of claim 17, the prior art of record does not teach alone or in combination of “wherein the second state corresponds to an operation state of the battery pack, and wherein the controller is further configured to: select one cell from at least two cells in the battery pack, the one cell having a largest balancing amount when the battery pack is in the second state; and determine the balancing amount of the battery pack to correspond to the balancing amount of the selected cell” in combination with all elements of claim 12.

In terms of claim 18, the prior art of record does not teach alone or in combination of “wherein the controller is further configured to calculate a first time period, which is a sum of all time periods during which the battery pack is in the first state, and a second time period, which is a sum of all time periods during which the battery pack is in the second state” in combination with all elements of claim 12.

Claims 4, 8, 10, 16 & 19 are allowed because of at least due to their dependencies.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 

Examiner: 	/Trung Nguyen/-Art 2866
			April 6, 2021.

/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866